Citation Nr: 1433578	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-15 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from May 1972 to February 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision which declined to reopen the claim of service connection for PTSD.  In November 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is associated with the record.  A March 2012 Board decision reopened the claim and remanded for further development.  Thereafter, in November 2012, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

In correspondence dated in April 2014 and June 2014, the Board advised the Veteran that the VLJ who conducted the Travel Board hearing was no longer with the Board, and informed him that he was entitled to another hearing if he desired.  The letter also informed the Veteran that the Board would assume he did not desire another hearing if he did not respond to the letter within 30 days.  As a response has not been received from the Veteran to date, the Board is proceeding accordingly. 

The psychiatric issue on appeal was originally developed and adjudicated as one of service connection for the limited diagnostic entity of PTSD.  In light of the intervening United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the issue in March 2012 to clarify that the appeal broadly included any psychiatric disability, including but not limited to PTSD.  Therefore, the issue is characterized as stated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The March 2012 Board decision reopened the Veteran's claim for service connection for a psychiatric disorder and remanded the matter finding the November 2009 VA examination inadequate for rating purposes (because it did not adequately address whether any psychiatric disabilities other than PTSD were related to or aggravated by his service-connected disabilities).  The Veteran was scheduled for a VA examination in April 2012 for which he failed to report.  

An October 2012 statement from the Veteran notes that he did not fail to appear to the examination without good cause as he was incarcerated at the time and his attempts to reschedule were unsuccessful.  He also noted that he was subsequently hospitalized in September 2012 for psychiatric symptoms (these records are associated with the record) and again indicated that he wished to reschedule.  A March 2014 statement by the Veteran's representative also noted the Veteran's incarceration and hospitalization, and argues the Veteran has presented good cause for his failure to report.  

Given the particular circumstances of this case, finding no reason to question the Veteran's credibility, and in light of his assurance that he will report for a rescheduled examination, the Board finds that he has presented good cause for the examination to be rescheduled. 

The Veteran is advised that a consequence of a failure to report for a VA examination without good cause may be an adverse determination on his claim.  See 38 C.F.R. § 3.655(b).

The most recent VA treatment records available for review (on Virtual VA) are dated in December 2012.  As the Veteran receives ongoing VA treatment, and records of such treatment may contain pertinent information, and are constructively of record, updated treatment records must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain any service personnel records that may be available.  To the extent such records are not available, this fact should be documented in the claims file.

2.  Ask the Veteran to provide additional information regarding his alleged PTSD stressors involving the Vietcong, including the approximate dates and specific details regarding his claimed stressors he recounted during his September 2012 hospital admission.

3.  If, and only if, sufficient detail is submitted by the Veteran, the RO should contact the JSRRC and request any existing information related to verification of the Veteran's alleged stressors.

4.  Ask the Veteran to identify the providers of all treatment/evaluation he has received for his psychiatric disabilities (records of which are not already associated with the claims file), specifically those diagnosing schizophrenia, and to submit authorizations for release to VA of any such private records.  Then, make reasonable efforts to secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources.  

5.  The RO should secure for association with the record complete records of all VA evaluations and/or treatment the Veteran has received for his service connected disabilities and for any psychiatric disability since December 2012.

6.  After the above development has been completed, arrange for a psychiatric examination to determine the nature and likely etiology of each psychiatric disability diagnosed during this appeal.  The examiner must review the entire record in conjunction with the examination, and the examination.  The examiner should offer opinions that respond to the following:

(a) Please identify each chronic psychiatric disability diagnosed since 2006, to include depression and PTSD. 

(b) As to each psychiatric disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such was caused by (or otherwise a consequence of) his military service?; and

(c) As to each psychiatric disability diagnosed is it at least as likely as not (a 50 percent or greater probability) that such was caused by the Veteran's service-connected right hand and/or left ankle disability/ies?; and  

(d) As to each psychiatric disability entity diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such was aggravated (permanently worsened) by the Veteran's service-connected right hand and/or left ankle disability/ies?  If the opinion is to the effect that service-connected disabilities did not cause, but aggravated, a psychiatric disability, the examiner should also specify, so far as possible, the degree of psychiatric disability resulting from such aggravation.

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record.

7.  The RO should then review the file, ensure that all development sought was completed, and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



